Supplemental Agreement


Dated 30 April 2007




Haynes International Limited
(as Company)


Burdale Financial Limited
(as Burdale)













 




Denton Wilde Sapte LLP
One Fleet Place
London EC4M 7WS
United Kingdom
T +44 (0)20 7242 1212
F +44 (0)20 7246 7777
Telex 887793
DX 242
info@dentonwidesapte.com
www.dentonwildesapte.com
International Lawyers

 
 

--------------------------------------------------------------------------------

 
 
Contents


     
1
Interpretation
1
     
2
Amendments to Facility Agreements
1
     
3
Representations and warranties
2
     
4
Confirmations
2
     
5
Fee
2
     
6
Counterparts
2
     
7
Law
3
     
Schedule - Conditions Precedent
4
     
Signatories
5


 
 

--------------------------------------------------------------------------------

 


Supplemental Agreement


Dated


Between


(1)
Haynes International Limited (Registered in England and Wales No. 01209891) the
Company);



(2)
Burdale Financial Limited (registered in England and Wales with number 2656007)
(Burdale)



Recitals


A
Pursuant to the terms of a facility agreement dated 2 April 2004 (as
supplemented and amended from time to time, the Facility Agreement), between the
Company and Burdale, Burdale agreed to make available certain term, revolving
credit and receivables finance facilities.



B
The Company and Burdale have agreed to amend the Facility Agreement as set out
in, and subject to the terms of, this Supplemental Agreement.



It is agreed


1
Interpretation




 
Capitalised terms defined in the Facility Agreement have the same meaning when
used in this Supplemental Agreement (including the Recitals and the Schedule)
unless the context requires otherwise and:




 
Effective Date means the date on which Burdale confirms to the Company that it
has received all of the documents and evidence specified in the Schedule in a
form and substance satisfactory to it



2
Amendments to Facility Agreement



2.1
On and from the Effective Date the Facility Agreement shall be amended as
follows:




 
(a)
the definition of Final Repayment Date in Clause 1.1 of the Facility Agreement
shall be deleted and replaced with the following:



Final Repayment Date means 2 April 2008



 
(b)
the definition of Margin in Clause 1.1 of the Facility Agreement shall be
amended by deleting the reference to “3% per annum” and replacing it with a
reference to “2.25% per annum”;




 
(c)
in Clause 13.11 of the Facility Agreement, the word “quarterly” shall be deleted
and replaced with the words “semi-annual”; and

 
 
 

--------------------------------------------------------------------------------

 
 

 
(d)
in Clause 17.3.2 of the Facility Agreement, the reference to “0.375%” shall be
deleted and replaced with a reference to “0.25%”.



2.2
On and from the Effective Date, the Facility Agreement shall have effect as
supplemented and amended by Clause 2.1 and all references in the Facility
Agreement to “this Agreement” and like terms shall be construed as a reference
to the Facility Agreement as supplemented and amended by such Clause or Clauses
(as applicable) of this Supplemental Agreement.



3
Representations and warranties




 
The Company represents and warrants to and for the benefit of Burdale that:




 
(a)
Power and authority: It has the power to enter into and perform, and has taken
all necessary action to authorise the entry into, performance and delivery of,
this Supplemental Agreement and the transactions contemplated by this
Supplemental Agreement.




 
(b)
Legal Validity: This Supplemental Agreement constitutes its legal, valid and
binding obligations which are enforceable in accordance with their terms.




 
(c)
Non-conflict: The entry into and performance by it of, and the transactions
contemplated by, this Supplemental Agreement does not and will not:




   
(i)
conflict with any law or regulation or any official or judicial order binding on
it or any of its assets; or




   
(ii)
conflict with its constitutional documents; or




   
(iii)
conflict with any document which is binding on it or any of its assets




 
(d)
Authorisations: All authorisations, approvals, consents, licenses, exemptions,
filings, registrations, notarisations and other matters, official or otherwise,
required by it in connection with the entry into, performance, validity and
enforceability of, and the transactions contemplated by this Supplemental
Agreement have been obtained or effected (as appropriate) and are in full force
and effect.




 
(e)
Representations in the Facility Agreement: The representations and warranties
set out in Clause 12 of the Facility Agreement which are deemed to be repeated
on the date of delivery of a Request are true as if made on the date of this
Supplemental Agreement in all material respects.



4
Confirmations



4.1
The Borrower confirms that the security interests created by it in favour of
Burdale in the Security Documents remain in full force and effect and are a
continuing security for its obligations to Burdale as supplemented and amended
by this Supplemental Agreement.



4.2
The parties agree that this Supplemental Agreement is a Finance Document.

 
 
 

--------------------------------------------------------------------------------

 
 
5
Fee




 
In consideration of Burdale entering into this Supplemental Agreement at the
request of the Company, the Company shall pay to Burdale, on the date of this
Supplemental Agreement, a fee of $25,000.



6
Counterparts




 
This Supplemental Agreement may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.



7
Law




 
This Supplemental Agreement shall be governed by and construed in accordance
with English law.



Signed by the parties


 
 

--------------------------------------------------------------------------------

 
 
Schedule - Conditions Precedent


The documents and other evidence referred to in the definition of Effective Date
are as follows:


1
Certified Copies of the minutes of a meeting of the Company (including the
resolutions passed at that meeting) approving and authorising the execution,
delivery and performance of this Supplemental Agreement.



2
Satisfactory results to all final company and winding up searches in respect of
the Company.



3
A confirmation from Haynes US in relation to the continuation of its obligations
under the Parent Guarantee and the Security Interests pursuant to the Share
Mortgage and notwithstanding the merger of Haynes US and Haynes Holdings, Inc.



4
Copies of such other deeds, documents, consents or authorities as it requires
having regard to the transactions contemplated by this Supplemental Agreement
and the reasonable requirements of Burdale to protect its interests as a lender.

 
 
 

--------------------------------------------------------------------------------

 

Signatories


The Company


Haynes International Limited
 
 

By:   /ss/ Phil L. Crawshaw      

 
Burdale


Burdale Financial Limited

 

By:   /ss/ Kevin McKnight     /ss/ Brian Gitlin

 





